Exhibit 99.1 NEXSTAR BROADCASTING INCREASES QUARTERLY CASH DIVIDEND BY 26.3 PERCENT DECLARES QUARTERLY CASH DIVIDEND OF $0.24 PER SHARE Increase Marks Third Annual Consecutive Rise in Cash Dividend and 100% Compound Annual Growth in Payout Level Since Initiation of Cash Dividend in 2013 IRVING, Texas (January 22, 2016) - Nexstar Broadcasting Group, Inc. (Nasdaq: NXST) announced today that its Board of Directors approved a 26.3 percent increase in the quarterly cash dividend to $0.24 per share of its Class A common stock beginning with the dividend declared for the first quarter of 2016.The dividend is payable on Friday, February 26, 2016, to shareholders of record on Friday, February 12, 2016. Perry A. Sook, Chairman, President and Chief Executive Officer of Nexstar Broadcasting Group, Inc., commented, “Nexstar’s third consecutive annual increase in the cash dividend reflects the Board’s confidence in our free cash flow growth and our commitment to create value for shareholders through return of capital initiatives. In this regard, in September 2015 we also announced that pursuant to its authorization to repurchase up to $100 million of Nexstar shares, the Company opportunistically repurchased approximately one million shares at an average purchase price of approximately $48.10 per share.As such, our total return of capital to shareholders in 2015 amounted to approximately $72 million or approximately $2.25 per share. “We believe our return of capital highlights our confidence in the Company’s long-term prospects based on visible organic and M&A-related growth opportunities.At the same time, our growing free cash flow which will amount to approximately $482 million, or average pro-forma free cash flow of approximately $7.85 per share per year, in the 2015/2016 cycle affords us the financial flexibility to continue pursuing additional station and digital media accretive transactions, while simultaneously reducing leverage and returning capital to shareholders. “We expect Nexstar to report record operating results for 2015, marking the fourth consecutive year of record results, and with the application of our operating approach which combines innovation and discipline, we remain confident that 2016 and beyond will extend our success in generating record free cash flow.” While the Company intends to pay regular quarterly cash dividends for the foreseeable future, all subsequent dividends will be reviewed quarterly and declared by the Board of Directors at its discretion. About Nexstar Broadcasting Group, Inc.
